Title: Abigail Adams to William Smith Shaw, 18 November 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            my dear Nephew
            Quincy Novbr 18 1798
          
          when this reaches you I presume you will have arivd to the end of your journey, and have taken possession of your office, where I trust you will be usefull—and I hope happy— I find the publick offices are removed, from Trentown. I judge your uncle will proceed immediatly to Philadelphia. I have not had a line from mr Brisler for more than a month. I hope if he and his Family are safe returnd, that he will write to me immediatly, as I shall want to learn from him many things respecting the Family, and particuliarly whether he received safe the Letters I wrote him respecting the wine—
          on the Thursday as was proposed, after you left me, Mr Foster was married to miss Betsy Smith, there been present mr Fosters mother, two sisters, and a cousin, sister smith Dr and mrs Tufts, cousin Betsy smith of Weymouth Boston, your Mamma, and the Revd dr Ackly who performd the service, in a very solemn & pathetic manner they came out early in the afternoon took Tea with me about seven the ceremony was performd; and before nine they returnd to Boston. Betsy conducted herself with much ease and propriety. so did mr Foster who is a modest well behaved Gentlemanly young Man. I rejoice to find that Betsy is so agreably connected, for tho I have known mr Foster from others, I never had an opportunity of conversing with him untill a few Evenings before he was married.
          Your Mother went into Boston with her the next day, on fryday; and preposed reaching Home yesterday Saturday. mr Peabody tarried for her in Town—
          
          Your uncle Cranch has been very sick ever since you went away. mr Porter watchd with him last night, and brings me word that he is rather better this morning—
          I inclose to you the list of your Cloaths which you left. mr Fenno must send me his paper and You must put up Claypoles and send me. let mr Brisler subscribe to mr Fenno for me. you must write to me and tell me your observations upon the Country and what ever you met with amusing. I should not feel so lonely if I could read, but I cannot but for a short time—
          I am my dear Nephew / your affectionate
          
            Aunt A A
          
        